       Case 1-19-47518-cec        Doc 49     Filed 09/15/20      Entered 09/15/20 11:18:54




    _____________________________________________________________________________________
                       85 Broad St., Suite 501, New York, New York 10004
                                t: 212.471.5100 f:212.471.5150
                                       friedmanvartolo.com
                                                                                 September 15, 2020

Honorable Carla E. Craig
Chief United States Bankruptcy Court Judge
Eastern District of New York
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 1595
Brooklyn, NY 11201-1800

        Re:    George E Davis
               Bankruptcy Case No: 19-47518-cec

This office represents the Secured Creditor, Rushmore Loan Management Services, LLC, as servicer
for U.S. Bank National Association as Legal Title Trustee for Truman 2016 SC6 Title Trust in the
above referenced action. Pursuant to the court’s loss mitigation order entered on February 10, 2020,
please let this letter serve as a status report and summary of what has transpired between the parties.

Debtor’s Attorney provided the financial package on August 28, 2020. Upon review, Secured Creditor
issued a Missing Documents Letter advising the following is still needed:

   -    One-month pay stubs on all accounts for each person obliged to the loan
   -    Proof of funds for the down payment
   -    Benefit Award Letter for remaining $255 with one-month deposit for George Davis
   -    Recent one-month bank statement for Anita
   -    Recent one-month rental deposit for Anita
   -    Recent one-month Social Security Administration and pension deposit for Anita

We have requested and are currently following up for the missing documents.

        Please feel free to contact our office should you have additional questions.

                                                       Sincerely,


                                                       /s/ Richard Postiglione, Esq.
                                                       Richard Postiglione, Esq.
                                                       Friedman Vartolo LLP
                                                       1325 Franklin Avenue, Suite 230
                                                       Garden City, NY 11530
                                                       (P) 212.471.5100
                                                       (F) 212.471.5150
                                                       bankruptcy@friedmanvartolo.com
